DETAILED ACTION
	Claims 1-7 have been considered for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,528,779 (779 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is commensurate in scope to Claim 1 and/or Claim 5 of the 779 Patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2014/0232607) taken alone.
	In re Claim 1, Lee discloses a portable terminal comprising: a main body 204 having a rectangular shape in a plan view and having a display 151 on a front surface thereof; a battery 240 accommodated in the main body; and a circuit board 250, wherein in a state where two short edges among four edges of a back surface of the main body are positioned on a left side and a right side of the main body, when viewed from the back surface, the main body is divided into matrix regions, which are regions of a matrix of 25 divisions, by an imaginary line dividing each of two edges of the main body orthogonal to each other into five equal parts, in a state where any of the two edges is defined as an upper edge disposed on an upper side, five regions containing the upper edge are defined as a first region, a second region, a third region, a fourth region, and a fifth region in order from the left side, five regions below the first region, the second region, the third region, the fourth region, and the fifth region are defined as a sixth region, a seventh region, an eighth region, a ninth region, and a tenth region in order from the left side, five regions below the sixth region, the seventh region, the eighth region, the ninth region, and the tenth region are defined as an eleventh region, a twelfth region, a thirteenth region, a fourteenth region, and a fifteenth region in order from the left side, five regions below the eleventh region, the twelfth region, the thirteenth region, the fourteenth region, and the fifteenth region are defined as a sixteenth region, a seventeenth region, an eighteenth region, a nineteenth region, and a twentieth region in order from the left side, and five regions below the sixteenth region, the seventeenth region, the eighteenth region, the nineteenth region, and the twentieth region are defined as a twenty-first region, a twenty-second region, a twenty-third region, a twenty-fourth region, and a twenty-fifth region in order from the left side, (Lee is capable of being divided into such arbitrary regions) wherein the battery 240 is generally centrally located within the main housing (See Figures 3-6), wherein the circuit board 250 is disposed along a periphery of the battery 240 when the portable terminal is seen through the back surface, and wherein an optional area (i.e. an area around the battery region as shown in Figures 3-6) is provided in any of a third merged region, in which the second region to the fourth region are merged, and a fourth merged region, in which the tenth region, the fifteenth region, and the twentieth region are merged, and an optional component (either the first or second antenna modules 205, 206 or the camera 221) is detachably attached to the optional area (capable of being detached).
	Lee does not explicitly disclose wherein the battery is accommodated in a first merged region in which the seventh region to the ninth region, the twelfth region to the fourteenth region, and the seventeenth region to the nineteenth region are merged, area of a front surface of the battery in a plan view is equal to or less than 9/25 of area of a back surface of the portable terminal in a plan view, and a length of a side surface of the battery is equal to or less than 3/5 of a length of a side surface of the portable terminal, wherein when the portable terminal is viewed from the back surface, a center of the battery is in the thirteenth region.  However, this is merely a change in location of parts and/or a change in size of parts to that which is otherwise disclosed in Lee. It has been held that a mere change in location of parts would have been an obvious modification to a person having ordinary skill in the art. See MPEP§ 2144.04(VI)(A)-(C). 
	In re Claim 2, Lee discloses wherein the optional area is provided in regions around the periphery of the battery 240. See Lee Figures 4-6 (the optional areas being the regions where either of the antenna modules 205, 206 are located or camera 221). As noted above, Lee is capable of being divided into the 25 regions as claimed in Claim 1 above. Lee does not explicitly disclose the optional area being located in a merged third and fourth region. However, this is merely a change in location of parts and/or a change in size of parts to that which is otherwise disclosed in Lee. It has been held that a mere change in location of parts would have been an obvious modification to a person having ordinary skill in the art. See MPEP§ 2144.04(VI)(A)-(C).
	In re Claim 3, Lee discloses wherein the circuit board 250 has a hole portion (See Figure 4), and wherein the battery 240 is disposed so as to be inserted into the hole portion. 
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2014/0232607) (Lee 607) in view of Lee (US Publication 2013/0093197) (Lee 197).
In re Claim 4, Lee 607 discloses the limitations as noted above, but does not explicitly disclose first protruding portions.  However, Lee 197 discloses a battery 10 comprising first protruding portions 12c, 14c along a pair of parallel edges of the battery to be accommodated on the back surface 21 of a main body (See Figure 1).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided first protrusions, as disclosed in Lee 197, with the apparatus as otherwise disclosed in Lee 607 so as to provide for a means of detaching/attaching the battery to the main body. Providing such a latching system allows for ergonomic removal of the battery. Lee 197, paragraph 0050. 
In re Claim 5, Lee 197 discloses wherein the protrusions 12c, 14c may be located at other edges of the battery 10. Lee 197, paragraphs 0064-0075. Lee 197 does not explicitly disclose wherein the protrusions are formed on the sides of the battery that are perpendicular to the parallel sides. However, this would only amount to a relocation and/or duplication of parts which are otherwise disclosed in Lee 197.  It has been held that a mere duplication of parts to that which is otherwise disclosed in the prior art would have been an obvious modification to a person having ordinary skill in the art. See MPEP §2144 (VI)(B). 
In re Claims 6 and 7, Lee 197 discloses wherein the protrusions 12c, 14c allow for the battery 10 to be detached. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841